UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4645


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TRACY MAURICE THOMAS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (4:08-cr-00020-BR-1)


Submitted:   August 5, 2010                 Decided:   August 25, 2010


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary J. Darrow, Raleigh, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Jennifer
May-Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Tracy      Maurice        Thomas            pled   guilty,        pursuant         to     a

written      plea        agreement,           to     possession           with     the      intent       to

distribute cocaine base, in violation of 21 U.S.C.A. § 841(a)(1)

(West Supp. 2010), possession with the intent to distribute in

excess      of       five    grams       of     cocaine         base,      in    violation      of        21

U.S.C.A. § 841(a)(1), and two counts of using and possessing a

firearm during and in relation to a drug trafficking crime, in

violation        of    18     U.S.C.       § 924(c)(1)(A)                (2006).       The    district

court sentenced Thomas to two concurrent terms of 77 months’

imprisonment on each of the cocaine base possession counts and

consecutive          terms     of    60       and    300      months’      imprisonment        on        the

firearm counts, for a total of 437 months’ imprisonment.                                        Thomas

challenges           his     conviction             on       appeal,      contending         that        the

district     court          erred    in       denying         his   motions       to   withdraw          his

guilty plea and for the withdrawal of counsel.                                   We affirm.

                 We review the district court’s denial of a motion to

withdraw         a    guilty        plea      for        abuse      of     discretion.          United

States v. Battle, 499 F.3d 315, 319 (4th Cir. 2007).                                        Withdrawal

of a guilty plea is not a matter of right.                                       United States v.

Bowman,      348       F.3d    408,        413       (4th      Cir.       2003).         Rather,         the

defendant bears the burden of showing “a fair and just reason”

for   the    withdrawal             of    his       guilty       plea.          Fed.   R.    Crim.       P.

11(d)(2)(B).            A fair and just reason “is one that essentially

                                                         2
challenges       the   fairness     of    the       Rule   11   proceeding.”       United

States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995) (internal

quotation    marks      and   ellipsis         omitted).        “The    most    important

consideration in resolving a motion to withdraw a guilty plea is

an evaluation of the Rule 11 colloquy at which the guilty plea

was accepted.”         Bowman, 348 F.3d at 414.                 A properly conducted

Rule 11 proceeding “raise[s] a strong presumption that the plea

is final and binding.”             United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992) (en banc).                    In deciding whether a defendant

has   met   the    burden     of    showing         a    fair   and    just    reason   for

withdrawal of a guilty plea, we consider:

      (1)   whether  the  defendant has  offered  credible
      evidence that his plea was not knowing or otherwise
      involuntary; (2) whether the defendant has credibly
      asserted his legal innocence; (3) whether there has
      been a delay between entry of the plea and filing of
      the motion; (4) whether the defendant has had close
      assistance of counsel; (5) whether withdrawal will
      cause prejudice to the government; and (6) whether
      withdrawal will inconvenience the court and waste
      judicial resources.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).

            Thomas      contends     that          the   district     court    abused   its

discretion in denying his motion to withdraw his guilty plea

because     he     claimed     he        was       unhappy      with     his    counsel’s

representation and pled guilty after being threatened by counsel

with a life sentence, even though he was not guilty of several

of the charges to which he pled guilty.                             Thomas argues that


                                               3
these facts, along with his mental health “issues,” resulted in

a guilty plea that was not knowingly and voluntarily made.

            Thomas,      however,             has       not    specified        how    any     mental

health   conditions          he    suffered         in       any   way    prevented       him    from

entering a guilty plea that was knowing and voluntary.                                       We have

reviewed    the   transcript             of    the      guilty      plea       hearing,      and,   in

light of the district court’s full compliance with Rule 11 in

accepting Thomas’s guilty plea, Thomas has not “offered credible

evidence     that       his        plea        was           not   knowing        or      otherwise

involuntary.”          Id.         Further, at the Rule 11 hearing, Thomas

confirmed    that       he        understood            he    faced      a     maximum    of     life

imprisonment      on    each        of    the       firearms        counts,       had     not   been

threatened or coerced into pleading guilty, and was satisfied

with counsel’s services.                      Thomas’s statements at the Rule 11

hearing indicate that he entered the guilty plea knowingly and

voluntarily.        See Fields            v.    Att’y         Gen.,      956    F.2d    1290,    1299

(4th Cir. 1992) (“Absent clear and convincing evidence to the

contrary, a defendant is bound by the representations he makes

under oath during a plea colloquy.”).

            Thomas does not credibly assert his legal innocence.

He points out he advised the district court that he did not

possess a firearm in furtherance of his drug trafficking crimes.

However, the presentence report reflects that Thomas possessed a

handgun during and in relation to the drug trafficking offense

                                                    4
of   possession          with     the    intent     to     distribute      cocaine     base.

Moreover, Thomas admitted possessing the firearm at the Rule 11

hearing, and he does not offer any evidence to suggest why his

statements at the hearing should not be accepted as true.

              Thomas’s motion to withdraw his plea was not timely

because      it    was    filed        over    seven     months    after     the    Rule    11

proceeding.         See     United       States     v.    Moore,    931    F.2d     245,   248

(4th Cir. 1991) (holding that six-week delay militated against

withdrawal of guilty plea).                    Thomas’s assertion that he lacked

the close assistance of counsel is the only Ubakanma factor that

might weigh in his favor.                It is certainly clear from the record

that    Thomas      had    differences         with      counsel.         However,    Thomas

neither suggests, nor does the record reveal, that counsel was

not competent.           Finally, allowing Thomas to withdraw his guilty

plea       likely    would         have       prejudiced        the       Government       and

inconvenienced the district court due to the passage of time.

We   are    satisfied       that       the    district     court    did    not     abuse   its

discretion in denying Thomas’s motion to withdraw his guilty

plea.

              We    also        find    no    fault      with   the   district       court’s

rejection of counsel’s motion to withdraw.                            In reviewing the

denial of a motion for withdrawal of counsel, we consider: (1)

the timeliness of the motion; (2) the adequacy of the district

court’s      inquiry       into        the    defendant’s         complaint       concerning

                                                5
counsel;      and     (3) whether      the   conflict     between     attorney      and

client    was    so    great    that    it   resulted     in   a    “total   lack   of

communication preventing an adequate defense.”                     United States v.

Mullen, 32 F.3d 891, 895 (4th Cir. 1994) (internal quotation

marks omitted).          Whether a request for substitution of counsel

should be granted is within the district court’s discretion.

See    id.;   United     States   v.    Corporan-Cuevas,       35    F.3d    953,   956

(4th Cir.       1994).      Thomas’s      counsel   filed      three    motions      to

withdraw as counsel of record, and, on appeal, Thomas confines

his challenge to the district court’s denial of the third.

              The third motion was filed over seven months after

Thomas pled guilty.            As Thomas explained to the district court,

the bases for the motion were his claims of innocence to several

of the charges to which he had pled guilty, his dissatisfaction

with counsel’s assistance, and the Government’s failure to move

for a sentence reduction for substantial assistance.

              We initially conclude that counsel’s third motion to

withdraw was not timely.             See United States v. Reevey, 364 F.3d

151, 157 (4th Cir. 2004) (stating that a request for continuance

to obtain new counsel on the first day of trial is untimely,

absent exigent circumstances).               Even on it merits, however, the

district court properly found it unpersuasive.                      Thomas’s claims

that     counsel      failed    to     represent    him    adequately        and    was

ineffective were wholly conclusory.                 Thomas also claims that

                                             6
counsel should have done more on his behalf, but he does not

explain    what   more   counsel      should       have   done.     Moreover,      the

record discloses counsel urged the district court to consider

Thomas’s    cooperation        with   the       Government    and   to    impose   the

minimum sentence possible.             Although the Government emphasized

the strength of the evidence against Thomas and the long and

violent nature of his criminal history, the court imposed the

statutory minimum sentences on the firearms counts and sentences

at the low end of the U.S. Sentencing Guidelines Manual on the

cocaine base counts.           Thus, Thomas has not demonstrated that his

attorney was unable to represent him adequately at sentencing.

We accordingly conclude that the district court did not abuse

its discretion in denying the third motion for withdrawal of

counsel.

            We therefore affirm the district court’s judgment.                     We

deny Thomas’s motion seeking leave to file a pro se supplemental

brief.     We dispense with oral argument because the facts and

legal    contentions     are     adequately       presented    in   the    materials

before    the   court    and    argument        would   not   aid   the   decisional

process.

                                                                            AFFIRMED




                                            7